2016 IL App (1st) 152034
                                             No. 1-15-2034
                                       Opinion filed March 9, 2016
                                                                      THIRD Division
     ______________________________________________________________________________

                                                  IN THE

                                  APPELLATE COURT OF ILLINOIS

                                            FIRST DISTRICT

     ______________________________________________________________________________

     In re HARRIETT L.-B., a Minor,            ) Appeal from the Circuit Court
                                               ) of Cook County.
            Respondent-Appellee                )
                                               )
     (The People of the State of Illinois,      ) No. 14 JA 1014
                                                )
            Petitioner-Appellee,               )
                                               ) The Honorable
     v.                                        ) Richard A. Stevens,
                                               ) Judge Presiding.
     Tinisha L.-B.,                            )
                                               )
            Respondent-Appellant).             )
     ______________________________________________________________________________

                  JUSTICE FITZGERALD SMITH delivered the judgment of the court, with
           opinion.
                  Justices Lavin and Pucinski concurred in the judgment and opinion.

                                                  OPINION

¶1         Mother/respondent-appellant Tinisha L.-B. (respondent) appeals from both the trial

        court's adjudicatory order finding that her daughter, minor/respondent-appellee Harriett L.-B.

        (Harriett), was neglected and its dispositional order declaring that respondent was unable and

        unwilling to care for her. She contends that the trial court misapplied the doctrine of

        anticipatory neglect, and that its findings based on medical evidence in the record were

        contrary to the manifest weight of the evidence and in derogation of case law governing the
     1-15-2034


           practice of medicine as well as her constitutional rights regarding her own medical care. She

           asks that we reverse, vacate or declare void "all [o]rders entered against her in this matter"

           and remand for proceedings consistent with the immediate return home of Harriett. The

           State and Harriett's public guardian have filed appellees' briefs. For the following reasons,

           we affirm.

¶2                                                      BACKGROUND

¶3              Harriett was born to respondent on August 20, 2014 via a home birth. The record reveals

           that respondent had another child, D.K., born in December 2002, who was separated from

           respondent when D.K. was two or three years old and who currently lives with her maternal

           grandmother.

¶4               In mid-September 2014, the State filed a petition for adjudication of wardship and a

           motion for temporary custody for Harriett, citing neglect due to injurious environment and

           substantial risk of physical injury. The petition noted that Harriett was born at least one

           month premature; that respondent tested positive for marijuana at Harriett's birth; that

           respondent has epilepsy and seizures; that Harriett's father, Lyonal L.-B. (Lyonal), 1 refused

           to cooperate with the Department of Children and Family Services (DCFS); that the parents

           acted erratically at the hospital after Harriett's birth; and that respondent has another child not

           in her care.

¶5               On September 18, 2014, the trial court conducted a temporary custody hearing, at which

           both parents were present. Jerome Watkins, a DCFS child protective investigator, testified

           that he was assigned to Harriett's case following a hotline call. Watkins stated that he spoke


     1
         Lyonal voluntarily acknowledged paternity of the minor (which was verified by testing) and has been married to

     respondent since June 2014. He is not a party to this appeal.


                                                                2
1-15-2034


   to a hospital social worker who confirmed Harriett was in the neonatal intensive care unit,

   that respondent had experienced a seizure at home prior to giving birth, that the father had

   been present but respondent reported that he "took his time calling for assistance," and that

   respondent tested positive for marijuana. Watkins also discussed with the social worker that

   hospital staff had some problems with the parents visiting the hospital, including their

   leaving the hospital with Harriett's medical records and their refusal to return them. Watkins

   then spoke with a doctor at the hospital who had cared for Harriett; although Harriett did not

   test positive for marijuana, she had exhibited some withdrawal symptoms such as not feeding

   well, which the doctor related to respondent's use of marijuana. Watkins also spoke to

   Yvette Hughes, the building service coordinator of Lyonal's apartment building where he and

   respondent lived. Watkins confirmed with her that the building was a senior citizens'

   residence, that respondent was known to have seizures, and that there was some delay on

   Lyonal's part in calling the ambulance on the day of Harriett's birth. Watkins further testified

   that he visited with respondent at the hospital and with Lyonal at their apartment. With

   respect to respondent, Watkins testified that she confirmed the information regarding

   Harriett's birth but denied that she was a drug user, explaining that she had used marijuana

   only once and it must have still been in her system. Watkins and respondent discussed her

   history of seizures, and respondent provided him with the name of her doctor and the

   medication she takes. With respect to Lyonal, Watkins testified that he went to the apartment

   to conduct a home assessment but Lyonal did not permit it. Watkins returned some days

   later with the police, whereupon Lyonal threatened him; when asked about the nature of the

   threat, Watkins would not and/or could not recall it. Watkins stated he was still able to

   conduct his home assessment and did not find any safety concerns. Finally, Watkins spoke



                                                3
     1-15-2034


        to Harriett's maternal grandmother who cares for D.K. and who expressed concern to him

        regarding respondent's ability to care for Harriett. Based on all this, Watkins took protective

        custody of Harriett, assessing that she would not be safe in the care of the parents essentially

        due to Lyonal's noncooperation and respondent's seizures. At the close of this hearing, the

        trial court found that there was "more than sufficient evidence for a finding of probable

        cause" of neglect in this case based on respondent's positive toxicology on the day of

        Harriett's birth, combined with the information Watkins obtained from the doctor. The court

        then went on to find that there was also "sufficient evidence" of the urgent and immediate

        necessity to remove Harriett and place her in the temporary custody of DCFS, citing the

        maternal grandmother's concerns, Lyonal's behavior, and the parents' actions at the hospital.

        The court ordered service assessments be conducted for both Lyonal and respondent, as well

        as supervised visitation with Harriett.

¶6         The cause then proceeded to an adjudicatory hearing. Yvette Hughes testified that she

        was the resident service coordinator at the Minnie Riperton Apartments for seniors and

        disabled tenants of the Chicago Housing Authority, coordinating social services for the

        residents, including respondent and Lyonal, such as assisting with food, income, electricity

        and obtaining medical insurance. Hughes stated that she witnessed respondent have seizures

        on several occasions and called an ambulance each time to assist her. She recalled one

        incident when she saw respondent have a seizure and hit the concrete. Hughes recounted that

        she witnessed respondent have several seizures in the months of January, February, March,

        April, May and June of 2014, and 7 to 10 seizures in July 2014, the month before Harriett

        was born. Hughes noted that even though respondent would be taken to the hospital by

        ambulance, she would walk home and return the same day. Respondent was usually alone


                                                      4
     1-15-2034


        when she had the seizures. Hughes averred that when she found out about respondent's

        pregnancy, she met with her several times to assist her in obtaining a medical card and food.

        She also met with Lyonal to assist him in obtaining income, as neither he nor respondent had

        any. Hughes described that a few weeks later, they met again and Lyonal was "really angry"

        that he had not received any money yet; he "yelled" at Hughes and ran out of her office.

        Hughes further testified that on the day of Harriett's birth, she saw an ambulance take

        respondent, who was holding the newborn while on a stretcher, from the apartment to the

        hospital.

¶7          Watkins testified as to his visit with Lyonal at the apartment when police were present.

        Just as during the temporary custody hearing, Watkins described that their conversation did

        not "go well" and that Lyonal said "things that were not kind," but could not remember

        exactly what these were; Watkins did state that Lyonal did not want to listen to anything he

        (Watkins) had to say. Watkins then testified about a subsequent conversation the two had

        some days later, when Watkins called to inform Lyonal about hearing dates. Watkins stated

        that Lyonal responded he would come to court only via subpoena and immediately ended the

        conversation. Watkins described that Lyonal then called him back the same day and

        threatened to come to court and "take [him] out." Watkins at this time noted that this was the

        same threat of physical violence Lyonal made when Watkins went to the apartment for the

        home assessment, when police were called.

¶8         The trial court next accepted exhibits presented by the State, which included the

        transcript of the temporary custody hearing, Harriett's medical records, and respondent's

        medical records. Harriett's medical records revealed that she was born at home at 35 weeks'

        gestation, that respondent tested positive for cannabis but she did not, and that she had


                                                     5
1-15-2034


   hypothermia, hypoglycemia, sepsis and thickened frenulum of the upper lip; she was in the

   hospital's special care nursery. Her records also noted several instances involving the parents

   and hospital staff. For example, Lyonal visited Harriett on August 24, 2014, showed concern

   and was appropriate with her, but smelled of alcohol and looked "unclean." On August 29,

   2014, both respondent and Lyonal visited her; however, when told they had to wait for DCFS

   clearance, Lyonal threatened to take Harriett "away from here." A social worker then tried to

   calm Lyonal down; security was called and it was noted that Lyonal was

   "aggressive/agitated" in dealing with DCFS. On August 31, 2014, Lyonal was told by

   hospital staff that Harriett had lost 10 grams of weight, but was otherwise eating well.

   Lyonal accused the nurse of not feeding Harriett and asked her if his "voice threaten[ed]" her,

   if she was "going to get a gun and shoot" him, and mentioned something about "supremacy

   issues." Also on that date, a nurse observed Lyonal feeding Harriett while she was flat on her

   back and informed him that Harriett needed to be fed upright for safety. Lyonal became

   defensive and told the nurse that he had raised seven children. On September 3, 2014, a

   nurse discovered that Harriett's medical records were missing. She contacted the parents,

   whereupon Lyonal wanted to know when Harriett would be discharged and told her that they

   would bring the records back when she was ready to be discharged. The next day,

   respondent returned Harriett's medical records to the hospital, but the footprint sheet was

   missing. A nurse asked if they would return it, but Lyonal stated they would not because his

   name was not listed as Harriett's father. Notations were also made in Harriett's medical

   records in September 2014 stating that respondent and Lyonal were now barred from visiting

   the special care nursery because of threats to hospital staff.




                                                 6
     1-15-2034


¶9         Respondent's medical records revealed that she was admitted to the emergency room

        repeatedly for seizures both before and during her pregnancy with Harriett. Hospital staff

        each time recommended follow-up treatment and laboratory analysis of her medication

        levels. For example, in February 2013, respondent was admitted following an incident in

        which witnesses reported an altercation between Lyonal and respondent during which

        respondent was pushed into a wall, struck her head and had a seizure; at the hospital,

        respondent denied any recollection of the altercation. In January 2014, now pregnant with

        Harriett, respondent was admitted twice for seizures; her medication levels were

        subtherapeutic (indicating she was not taking sufficient medication for her seizures) and,

        during one of these admissions, she refused to stay and wait for medication to be

        administered. In March 2014, respondent was admitted for multiple seizures and told staff

        that she was compliant with her medication, but then explained that she had run out of it two

        days earlier. Lyonal told hospital staff he attempted to get her medication but was informed

        that her insurance was not active. Respondent was placed on a "charity medication

        program," but left the hospital against medical advice. In April 2014, respondent was

        admitted for a seizure; records from the hospital noted that her "boyfriend" was abusive to

        staff and had to be escorted out by security. Respondent refused to be admitted to the

        hospital and left against medical advice; while waiting at the hospital for a ride home, she

        suffered another seizure, again refused to be admitted and again left against medical advice.

        On May 23, 2014, respondent, who was now 5½ months pregnant, was admitted for a seizure

        but left against medical advice. Later that same day, she was admitted again, having had

        another seizure, and refused any medication even after being informed about risks to her and

        her baby. On July 9, 2014, respondent was admitted for a seizure, and her records indicated



                                                     7
1-15-2034


       that she reportedly ran out of medication, she has been unable to fill her prescriptions, and

       she admitted that she has not followed up with any doctor as directed upon her previous

       admissions nor has she had any prenatal care or taken prenatal vitamins. On August 20,

       2014, the day of Harriett's birth, respondent's medical records noted that she had a seizure

       that day and was in "very poor prenatal care," having presented for only two prenatal visits

       and never completing labwork or an ultrasound. Her pregnancy was also complicated by

       preeclampsia. The records further noted that respondent provided "inconsistent information"

       regarding her history, which included "a longstanding history of seizures" that "has been

       poorly controlled due to patient noncompliance" and "chronically subtherapeutic" medication

       levels. Respondent was "very agitated" and insisted that, if continually told she had to stay at

       the hospital, she would " 'get up and walk the f*** up out of here,' " even after being warned

       about the health risks of doing so. Respondent's seizures were classified as tonic clonic 2

       epilepsy, and she reported that just a week before, she suffered a seizure with a postictal

       period 3 of 10 minutes but had not presented for care. Respondent's medical records also

       included a mother/baby psych assessment, which stated that respondent tested positive for

       marijuana use and scant prenatal care, was noncompliant with medication and attending

       scheduled appointments, and has sudden changes in mood and temperament. The assessment

       further noted that she "has difficulty communicating cohesively" and "varies in response"

       when asked questions, providing "different explanations of events" and taking "pauses in

       middle of sentences," unable to form her thoughts. Regarding Harriett's home birth,

       respondent described that the "baby started to 'push herself out' " and " 'wanted to get out

       saying you doing something wrong and I need to get out now.' " Respondent at first reported


2
    This is more commonly known as grand mal seizures.
3
    This is the altered state of consciousness after an epileptic seizure.

                                                               8
       1-15-2034


          being in pain, then stated she had not experienced any pain at all, and explained she did not

          want to go to the hospital or see a doctor during the birth. Rather, she waited until the baby

          started to crown before asking her husband to call an ambulance. Similarly, regarding her

          drug use, respondent at first denied using marijuana, but then stated she started smoking it

          when she was 13 years old; she stated she stopped smoking it a year ago but then reported

          she smoked it within the week prior to Harriett's birth.

¶ 10          At the close of the adjudicatory hearing, the trial court found that the State had "met [its]

          burden of proof by a preponderance of the evidence," noting that this was "not really a close

          case." The court then reviewed the evidence, noting that it was "more than sufficient to

          establish anticipatory neglect." This included Hughes' testimony, which it found "was

          credible" with respect to the fact that respondent was repeatedly having seizures, as

          corroborated by the medical records presented. The court also noted that these records

          demonstrated respondent "was not compliant" with her medical appointments or medication,

          and that she was "self-medicating with marijuana." The court appreciated both respondent

          and Lyonal’s "not being happy" with DCFS' involvement. However, it concluded that

          Lyonal's "complete noncooperation with DCFS *** combined with his abusive attitude

          toward hospital staff" and "the totality of the evidence here" supported its belief that "this

          minor would be at risk of being neglected if the child had remained with the parents as

          opposed to being taken into protective custody." Accordingly, the trial court issued an

          adjudication order finding Harriet to be neglected due to an injurious environment based

          upon anticipatory neglect.

¶ 11          The matter then proceeded immediately to a dispositional hearing. The State submitted

          into evidence an Integrated Assessment (IA) conducted by DCFS on respondent. While the


                                                        9
       1-15-2034


          IA averred that respondent had visited Harriett prior to November 2014 and was otherwise

          cooperative and respectful, it also stated that respondent exhibited "impaired judgment,"

          citing as examples her prolonged illegal substance abuse, including while pregnant with

          Harriett, and her having left D.K. home alone as an infant, leading to her removal. The IA

          also revealed that five years ago, respondent had been diagnosed with schizophrenia and

          bipolar disorder, but she had not received any treatment and there was no current diagnosis.

          The IA noted that because respondent was not attentive to her own medical needs, it was

          likely that she may not be able to adequately care for Harriett and described that if she were

          to experience a seizure while caring for the child, she could possibly subject her to injury

          (i.e., if holding her) or otherwise be unable to provide care for her. From all this, DCFS

          recommended the following services for respondent: a psychiatric assessment, individual

          therapy, a substance abuse assessment, parenting education, a domestic violence assessment,

          child-parent psychotherapy (when deemed appropriate), visitation with Harriett and

          compliance with medical and mental health treatment.

¶ 12         Carlos McFarlane, Harriett's case manager, testified that he was assigned in November

          2014. Lyonal had already been assessed for services, and it was recommended that he

          complete a psychiatric assessment and an integrated assessment interview. McFarlane stated

          that Lyonal had repeatedly refused to participate in any services or come to court, and to date

          he had not done so. In addition, neither Lyonal nor respondent had visited Harriett since he

          was assigned to the case eight months ago. With respect to respondent, McFarlane testified

          that she, too, had not to date participated in any of her recommended services; she had at first

          indicated she would, but then stated she would not once Lyonal became involved in the

          conversation. On one occasion when McFarlane went to the parents' apartment, respondent


                                                       10
       1-15-2034


              indicated she wanted to take care of Harriett, but Lyonal accused McFarlane of holding

              Harriett illegally and said he would not participate in visits unless McFarlane left Harriett

              with him. McFarlane did not speak with respondent again because he did not feel safe going

              back to the apartment to meet with her. With respect to Harriett, McFarlane testified that she

              lives with her foster mother, who is also her maternal aunt; they originally lived in an

              apartment but recently moved in with Harriett's maternal grandmother who cares for

              respondent's other child, D.K. Harriett was experiencing some "respiratory problems" of

              late, but her foster mother obtained her prescribed medication and she is otherwise doing

              well, developmentally on target and with no special needs. McFarlane recommended that

              Harriett be adjudged a ward of the court.

¶ 13              At the close of the dispositional hearing, the State asked that Harriett be adjudged a ward

              of the court based on a finding of unable, unwilling and unfit with respect to respondent and

              Lyonal. The public guardian agreed with the State on this point, and following further

              discussion about respondent in particular, asked that "she also be found unfit." Respondent,

              meanwhile, asked the court "for a finding of unable only," arguing that no evidence had been

              submitted demonstrating that she was unfit or unwilling to parent Harriett. 4

¶ 14               After considering all the statutory factors, the trial court found that "it is in the best

              interest of the minor and the public that the minor be adjudged a ward of the Court." The

              court noted that neither parent had been participating in any of the reunification services. It

              also found McFarlane to be "very credible" and commended him for continually maintaining

              communication with the parents to help them regain custody of Harriett. The court

              concluded that, based on the evidence presented, respondent and Lyonal were "just not


       4
           For the record, Lyonal similarly asked for a finding of unable only.

                                                                   11
       1-15-2034


          willing to participate, at this point, in any reunification services or visits with their child."

          Accordingly, it held both respondent and Lyonal "unable for reasons other than financial

          circumstances alone to care for, protect, train or appropriately discipline the child," and

          further found them to be "unwilling to parent," but refused to find them unfit to parent

          Harriett. The court set a permanency goal of return home pending a status hearing.

¶ 15                                              ANALYSIS

¶ 16          As noted, respondent presents two contentions on appeal. Her first focuses on the trial

          court's adjudicatory finding that Harriett was neglected due to an injurious environment

          based on anticipatory neglect. Relying principally on In re Arthur H., 212 Ill. 2d 441 (2004),

          she asserts that the court's basis of "anticipatory neglect" is against the manifest weight of the

          evidence because it applies only to cases where there is evidence of harm to a sibling of the

          child at issue at the hands of the responsible parent and, as no evidence was presented that

          Harriett was ever in respondent's care at the same time as her other child D.K., this doctrine

          was inapplicable here. From this, she insists that the trial court's misapplication of the

          doctrine requires reversal of her cause.

¶ 17          Our very court has just recently dealt with this precise matter in In re Jordyn L., 2016 IL

          App (1st) 150956, a case which we find to be directly on point and wholly dispositive of

          respondent's contention.

¶ 18          In Jordyn L., the trial court, following an adjudicatory hearing, found the minor to be

          neglected due to injurious environment and abused due to substantial risk of physical injury

          " 'under the doctrine of anticipatory neglect.' " Jordyn L., 2016 IL App (1st) 150956, ¶ 23.

          On appeal, the respondent-mother, identical to respondent herein, argued that the trial court's

          adjudicatory finding could not stand because it misapplied the concept of anticipatory


                                                         12
       1-15-2034


              neglect. See Jordyn L., 2016 IL App (1st) 150956, ¶ 31. Also citing Arthur H., she, too,

              insisted that anticipatory neglect refers only to sibling neglect or abuse while in the care of

              the parent at issue, that is, that a finding of neglect or abuse may only be found under this

              concept if it is based upon the parent's similar behavior toward a sibling of the minor in

              question. See Jordyn L., 2016 IL App (1st) 150956, ¶ 31. The respondent then concluded,

              just as respondent here, that, because she was not the responsible parent for any sibling of

              Jordyn who had been neglected or abused while in her care, 5 the trial court's findings were

              automatically against the manifest weight of the evidence. See Jordyn L., 2016 IL App (1st)
150956, ¶ 31.

¶ 19              While we found the respondent's citation to Arthur H. in relation to the doctrine of

              anticipatory neglect to be correct, we found her leap from the holding of that cause to her

              assertion that the doctrine can only be applied in cases where the minor at issue has a sibling

              for whom the parent at issue is responsible to be "entirely incorrect." See Jordyn L., 2016 IL

              App (1st) 150956, ¶¶ 31-32. First, in examining Arthur H., the preeminent case on

              anticipatory neglect, we noted its facts: a trial court had made findings of neglect premised

              on anticipatory neglect as to the child at issue who resided with the father based upon what

              occurred with several of that child's siblings who resided with the mother. See Jordyn L.,

              2016 IL App (1st) 150956, ¶ 32 (citing Arthur H., 212 Ill. 2d at 468). The father appealed,

              and our state supreme court reversed, finding that the State failed to prove the allegations of

              neglect with respect to the named minor in relation to the father. See Jordyn L., 2016 IL App

              (1st) 150956, ¶ 32 (citing Arthur H., 212 Ill. 2d at 477). The Arthur H. court discussed

              anticipatory neglect and reiterated its primary basis, namely, that " ' "the juvenile court



       5
           Jordyn L. was the respondent's first and only child at that time.

                                                                    13
       1-15-2034


          should not be forced to refrain from taking action until each particular child suffers an

          injury." ' " Jordyn L., 2016 IL App (1st) 150956, ¶ 32 (quoting Arthur H., 212 Ill. 2d at 477,

          quoting In re Brooks, 63 Ill. App. 3d 328, 339 (1978)). It then made specifically clear that

          the only reason for its reversal was the specific circumstances presented with respect to the

          named child which, in the court's view, amounted only to speculation of a risk of harm

          involving the father (rather than the nonresidential mother) and, thus, failed to sustain the

          State's burden of proof as to the father. See Jordyn L., 2016 IL App (1st) 150956, ¶ 32

          (citing Arthur H., 212 Ill. 2d at 477-78).

¶ 20            The respondent in Jordyn L., just as respondent here, attempted to blindly leap from the

          legal principles espoused in Arthur H. to the conclusion that anticipatory neglect could only

          be applied in cases where, as there, the minor at issue has siblings and the parent at issue is

          responsible for them, thereby exclusively linking this doctrine to a concept of transference,

          i.e., to be applicable, the minor must have siblings who were neglected or abused while in the

          parent's care. See Jordyn L., 2016 IL App (1st) 150956, ¶ 33. In direct contradistinction, we

          immediately refuted any transference argument. See Jordyn L., 2016 IL App (1st) 150956, ¶

          33.

¶ 21            Instead, we honed in on the broader discussion of anticipatory neglect as presented in

          Arthur H. and its progeny. See Jordyn L., 2016 IL App (1st) 150956, ¶ 34. That is, we noted

          that the theory the respondent was presenting was novel and may have some basis in that

          anticipatory neglect does, indeed, consider the neglect or abuse inflicted on a sibling of the

          minor at issue in determining whether to impose a similar finding with respect to that minor.

          See Jordyn L., 2016 IL App (1st) 150956, ¶ 34. However, it is not so limited; that

          consideration is only a small one involved in a much bigger picture that must focus on the


                                                        14
       1-15-2034


          minor at issue. See Jordyn L., 2016 IL App (1st) 150956, ¶ 34. As our supreme court stated,

          " '[u]nder the anticipatory neglect theory, the State seeks to protect not only children who are

          the direct victims of neglect or abuse, but also those who have a probability to be subject to

          neglect or abuse because they reside, or in the future may reside, with an individual who has

          been found to have neglected or abused other children.' " Jordyn L., 2016 IL App (1st)
150956, ¶ 34 (quoting Arthur H., 212 Ill. 2d at 468). Thus, we concluded, anticipatory

          neglect protects both victims of neglect or abuse and those who may become neglected or

          abused. See Jordyn L., 2016 IL App (1st) 150956, ¶ 34. And, as such, while evidence of

          neglect or abuse of a sibling is an important consideration, we found that it is not

          determinative or conclusive. See Jordyn L., 2016 IL App (1st) 150956, ¶¶ 34-35 (there is no

          per se rule that neglect or abuse of one child conclusively establishes, or does not establish,

          the neglect or abuse of another; it amounts only to admissible evidence). Rather, what is

          more key is the " ' "care and condition of the child in question," ' " which is to be the central,

          and primary, focus. Jordyn L., 2016 IL App (1st) 150956, ¶ 34 (quoting Arthur H., 212 Ill.
2d at 468, quoting In re Edward T., 343 Ill. App. 3d 778, 797 (2003)) (neglect or abuse of a

          sibling "becomes incredibly less important than what is occurring with, and to, the specific

          minor in question" (Jordyn L., 2016 IL App (1st) 150956, ¶ 35)); see also In re Edricka C.,

          276 Ill. App. 3d 18, 26 (1995).

¶ 22         Based on all this, we concluded that anticipatory neglect, then, is "not only a legal

          principle which seeks to protect those children who have a probability of being subject to

          neglect or abuse from an individual who has been found to have neglected or abused another

          sibling child, but also, and ultimately, as a method to protect, additionally, those children

          who are direct victims of neglect or abuse." Jordyn L., 2016 IL App (1st) 150956, ¶ 35


                                                        15
       1-15-2034


          (citing In re Kenneth D., 364 Ill. App. 3d 797, 801 (2006)) (regardless of what has occurred

          with a sibling, a trial court need not wait until the child named in the petition becomes a

          victim or is permanently emotionally damaged to remove him); see also In re M.K., 271 Ill.

          App. 3d 820, 826 (1995) (emphasizing that simply an injurious environment or substantial

          risk of harm is required to find neglect or abuse and, once found, there is no need to wait for

          child to actually be harmed); accord In re D.W., 386 Ill. App. 3d 124 (2008); In re T.B., 215
Ill. App. 3d 1059, 1062-63 (1991); In re A.D.R., 186 Ill. App. 3d 386, 393-94 (1989).

          Accordingly, we rejected the respondent's limited interpretation and specifically held that

          "[t]o interpret anticipatory neglect as applicable only to children who have siblings would

          cause such a narrow interpretation of the concept as to render it absurd, something we will

          not do in the critical context of child custody cases." Jordyn L., 2016 IL App (1st) 150956, ¶

          36. Ultimately, the key issue was the minor's best interest in light of the circumstances

          presented and, based on the record before us, we found that anticipatory neglect had been

          properly applied regardless of the fact that no evidence had been submitted regarding any

          sibling of the child at issue. See Jordyn L., 2016 IL App (1st) 150956, ¶ 36 (declaring trial

          court's finding that child was neglected due to injurious environment and abused due to

          substantial risk of physical injury based on anticipatory neglect to be proper, even though

          minor was only child, as based on record presented, which included instances of the

          respondent's aggression, violence towards others, refusal to follow safety plans, and failure to

          complete services).

¶ 23         The instant cause mirrors Jordyn L. and merits the same result. Respondent here makes

          the same argument regarding anticipatory neglect, namely, that because, at the time of

          Harriett’s removal, she was not responsible for a sibling of Harriett’s, anticipatory neglect


                                                       16
       1-15-2034


          could not be used as a basis for the trial court’s finding of neglect due to injurious

          environment. Just as in Jordyn L., we will not limit the doctrine of anticipatory neglect in

          such a narrow manner. That D.K., who is 11 years older than Harriett, was not in

          respondent’s care at the time Harriett was removed for neglect is not dispositive of anything–

          at best, it is a factor of interest in this cause, but at worst, it is nothing more than irrelevant.

          This is because the key here is what was occurring with, and to, the specific minor at issue in

          the petition: Harriett. She was the trial court’s central focus, not D.K. nor D.K.’s presence or

          absence in respondent’s home. In direct contradistinction to respondent’s insistence, under

          the doctrine of anticipatory neglect, Harriett’s removal was not required to be premised upon

          a finding that respondent had also neglected or abused D.K. while D.K. was in her home with

          Harriett or, for that matter, that she had ever neglected or abused D.K. As Jordyn L. makes

          clear, anticipatory neglect can be the premise of such a finding in sibling situations, but it is

          more broadly, and just as equally, applicable as a method to protect those children who are

          direct victims of neglect or abuse, regardless of what has happened–if anything–to their

          siblings–if any.

¶ 24          Accordingly, for these reasons, we find, contrary to respondent’s contention, that the trial

          court did not in any way misapply the doctrine of anticipatory neglect in the instant cause.

          Rather, it was completely applicable and the trial court did not err in using it as the basis for

          its finding that Harriett was neglected due to injurious environment.

¶ 25          Respondent’s second, and final, contention on appeal is that the trial court's findings that

          were based on medical evidence in the record were contrary to the manifest weight of the

          evidence and in derogation of Illinois case law governing the practice of medicine as well as

          her own constitutional rights. First, in stating that there was a "lack of medical evidence to


                                                          17
       1-15-2034


          support the findings," respondent notes that the evidence showed Harriett's health was

          normal, having not tested positive for marijuana at birth and otherwise testing normal

          regarding other bodily functions, including her cardiopulmonary, respiratory and

          neurological function. Next, she asserts that she was an able and willing parent, as the

          evidence demonstrated she visited Harriett, took her to the hospital, consented to her

          vaccination, held her and was otherwise respectful and considerate to hospital and DCFS

          staff. Finally, she insists that she was compliant in her medication and acted within her own

          rights regarding her medical care, with no testimony from any medical experts presented to

          the contrary. However, we find that respondent mischaracterizes a good portion of the

          evidence presented by not rendering a full and fair representation of its totality and, based

          upon our thorough review of the record, we conclude that the trial court's findings were

          proper and supported by the evidence.

¶ 26          In this second contention, respondent lumps together the trial court's adjudicatory finding

          of Harriett's neglect due to injurious environment with its dispositional determination that

          respondent was unable and unwilling to parent her, declaring that neither of these was

          supported by the evidence presented. For the record, however, we note that this is a

          bifurcated or two-step process, where abuse or neglect of the child is determined first, and

          then her status in relation to the parent is then analyzed. See In re Prough, 61 Ill. App. 3d
227, 231-32 (1978). Accordingly, we turn to the adjudication phase first. Briefly, "neglect,"

          as was found here at the adjudicatory stage, is the failure to exercise the care that

          circumstances justly demand, and encompasses both willful and unintentional disregard of

          parental duty. See Jordyn L., 2016 IL App (1st) 150956, ¶ 28 (citing In re Sharena H., 366
Ill. App. 3d 405, 415 (2006)). A neglected minor includes a child whose environment is


                                                       18
       1-15-2034


          "injurious" to her welfare, which has been interpreted as the breach of a parent's duty to

          ensure a safe and nurturing shelter for that child. See Jordyn L., 2016 IL App (1st) 150956, ¶

          28 (citing In re Kamesha J., 364 Ill. App. 3d 785, 793 (2006)). These concepts are

          amorphous, and cases involving such allegations are sui generis and must be decided on the

          basis of their unique facts, including consideration of a parent's past conduct, even a woman's

          behavior during her pregnancy, to determine whether an injurious environment, and thus

          neglect, exists for a child after its birth. See Jordyn L., 2016 IL App (1st) 150956, ¶ 29; see

          also In re J.W., 289 Ill. App. 3d 613, 618 (1997). Upon review of a finding of neglect, which

          the State must prove only by a preponderance of the evidence, we give deference to the trial

          court and will not reverse its determination unless it is against the manifest weight of the

          evidence. See Jordyn L., 2016 IL App (1st) 150956, ¶ 29 (and cases cited therein, noting that

          trial court has broad discretion and there is strong and compelling presumption in favor of its

          decision in child custody matters).

¶ 27         In the instant cause, the trial court's adjudicatory finding of neglect based on injurious

          environment was not against the manifest weight of the evidence. Rather, just as the trial

          court stated, we too find that this was "not really a close case." First, Hughes, whom the trial

          court found to be quite credible, testified that, as the resident services coordinator at

          respondent's apartment building, she had witnessed respondent have seizures on several

          occasions, many of them throughout the months she was pregnant with Harriett and 7 to 10

          of them in the month just before her birth. Hughes called an ambulance each time she

          witnessed one of these seizures but respondent, who was usually alone when the seizures

          took place, did not stay at the hospital but, rather, would walk home the same day. Hughes

          also testified as to Lyonal's aggressive attitude. Watkins, Harriett's DCFS investigator,


                                                        19
       1-15-2034


          corroborated Hughes' description of Lyonal as he discussed multiple aggressive meetings

          between them, including one where Watkins had to call the police over a threat of physical

          harm made by Lyonal. In addition, the court examined both Harriett's medical records and

          respondent's medical records, of which it took extensive note in its decision. Harriett's

          records demonstrated, contrary to respondent's insistence, that, while she did not test positive

          for cannabis upon birth and was otherwise normal, she was premature and had hypothermia,

          hypoglycemia, sepsis and thickened frenulum of the upper lip. Because of this, Harriett was

          placed in the special care nursery upon her admission to the hospital. Her records further

          recorded several instances of disturbances from Lyonal, including threats of her removal,

          aggressive and agitated behavior, accusations, inappropriate care and threats of violence.

          And, respondent and Lyonal removed Harriett's medical records from the hospital, refusing

          to return them until Harriett was released to their care and finally returning them, but with a

          page missing.

¶ 28         Even more telling were respondent's own medical records, upon which the trial court

          focused during its adjudicatory finding. These indicated a repeated pattern of respondent,

          both before and during her pregnancy with Harriett, being admitted to the emergency room

          following a seizure, hospital staff finding subtherapeutic medication levels in her system, and

          respondent refusing treatment and leaving against medical advice, only to return to the

          hospital a short time later–sometimes on the same day–having had another seizure.

          Respondent's records also show that she has repeatedly admitted to being noncompliant with

          both her medication and any follow-up care ordered. She reported she was unable to fill her

          prescriptions because she did not have insurance or it was not active, but she had been placed

          on a charity medication program by the hospital. Respondent's seizures were not minor but,


                                                       20
       1-15-2034


          rather, classified as tonic clonic epilepsy; she admitted that just a week before Harriett's birth,

          she experienced such a seizure and was in an altered state of consciousness for at least 10

          minutes following it, but never presented for care. She also failed to obtain any prenatal

          care, save for two visits, and did not complete any labwork or an ultrasound during her

          pregnancy with Harriett. Not only was her pregnancy complicated by preeclampsia, but

          respondent had a home birth after waiting until the baby crowned before calling for an

          ambulance. Moreover, respondent tested positive for marijuana when Harriett was born. She

          insisted she had stopped smoking the drug a year before, but later admitted to hospital staff

          that she had smoked it the week before Harriett's birth. And, in respondent's mother/baby

          psych assessment, notations were made about her sudden changes in mood and temperament,

          her difficulty in communicating cohesively, and her inability to form her thoughts while

          pausing in the middle of sentences and providing different explanations of the same events.

¶ 29         All this clearly establishes, as the trial court found, that there was "more than sufficient"

          evidence to support a finding of neglect due to injurious environment. Contrary to

          respondent's assertions, Harriett was not born without health concerns, and she herself was

          not compliant in her medication. This evidence further raised concerns about respondent's

          ability to ensure a safe and nurturing shelter for Harriett, as demonstrated by her sudden

          mood changes, her inability to form cohesive thoughts and her drug use, along with her

          history of epilepsy and its effects on respondent. Accordingly, based on the unique facts of

          this cause, we find that the trial court's adjudicatory finding of neglect due to injurious

          environment was not contrary to the manifest weight of the evidence.

¶ 30         Having discussed the adjudicatory phase of Harriett's cause, we now turn to the

          dispositional order entered herein, which comprises a somewhat different analysis. Once a


                                                        21
       1-15-2034


          child has been adjudged neglected and/or abused, a trial court may commit her to wardship

          upon a determination that the parent is either unable or unwilling or unfit, for some reason

          other than financial circumstances alone, to care for, protect, train or discipline the child and

          that the health, safety, and best interests of the child will be jeopardized if she remains in the

          custody of the parent. See Kamesha J., 364 Ill. App. 3d at 795; see also 705 ILCS 405/2-

          27(1) (West 2014). Any one of these three grounds alone–either unable or unwilling or

          unfit–provide a proper basis for removal. See In re Lakita B., 297 Ill. App. 3d 985, 992-93

          (1998). The trial court's determination regarding this, similar to an adjudicatory finding of

          neglect or abuse, will be reversed only if the factual findings at the dispositional hearing are

          against the manifest weight of the evidence or if the court abused its discretion by selecting

          an inappropriate dispositional order. See Kamesha J., 364 Ill. App. 3d at 795.

¶ 31         In regards to the issues she raises with respect to this phase of Harriett's cause, we note,

          as a threshold matter, that respondent has essentially forfeited any challenge to the

          dispositional order in this cause. As we noted earlier, following Harriett's adjudicatory

          hearing and finding of neglect based on injurious environment, the cause immediately

          proceeded to a dispositional hearing. At its close, respondent asked the trial court that it

          enter "a finding of unable only," arguing that no evidence had been submitted demonstrating

          that she was unfit or unwilling to parent Harriett. The trial court found her both unable and

          unwilling, but not unfit. Accordingly, then, respondent conceded that she is unable to parent

          Harriett. A finding on this ground alone is sufficient to uphold a trial court's dispositional

          order. See Lakita B., 297 Ill. App. 3d at 992-93. Therefore, with respondent's concession

          that she is unable to parent Harriett, any current challenge to the trial court's dispositional

          order is waived and any issue regarding the trial court's additional finding that respondent


                                                        22
       1-15-2034


          was unwilling is moot. See Lakita B., 297 Ill. App. 3d at 992-93 (holding that issue of

          whether trial court properly found mother to be unfit to care for her children was moot where

          she conceded that the court properly found her unable to care for them); accord In re J.B.,

          332 Ill. App. 3d 316, 321-22 (2002) (where father conceded he was unable to care for minor,

          issue of whether the trial court's additional finding that he was also unfit was moot); In re

          M.B., 332 Ill. App. 3d 996, 1004 (2002) (where mother only challenged the unfitness finding

          but did not assert error regarding the trial court's determination that she was unable, issue of

          whether unfitness finding was proper was moot).

¶ 32         Even if not moot, the evidence presented in this cause was nonetheless sufficient to

          support the trial court's determination of both unable and unwilling here. Respondent's IA,

          which was admitted during that dispositional hearing, made clear that, while she had visited

          Harriett prior to November 2014, she had not done so since then. This was corroborated by

          McFarlane, Harriett's case manager, who stated almost eight months had passed without a

          visit. The IA further revealed that respondent exhibited "impaired judgment," had long ago

          been diagnosed with schizophrenia and bipolar disorder but did not receive treatment, and

          was inattentive to her own medical needs, making it likely that she could not adequately care

          for Harriett, particularly if she were to experience a seizure while holding her or caring for

          her. The IA recommended various services for respondent, including psychiatric, substance

          abuse and domestic violence assessments, individual therapy, child-parent psychotherapy,

          visitation with Harriett and compliance with medical and mental health treatment.

          McFarlane also testified that, while she at first indicated she wanted to take care of Harriett

          and would participate in services, respondent later told him she would not and, in fact, had

          not performed any of the recommended services.


                                                       23
       1-15-2034


¶ 33          Clearly, as the trial court found here, respondent has not participated in any service

          recommended to her in an effort to be reunited with Harriett. She has exhibited no

          willingness to do so, nor to even visit her child. Based on all this, we find that the trial

          court's determination that respondent was unable and unwilling to parent Harriett was not

          against the manifest weight of the evidence.

¶ 34          As a final note, we wish to comment directly to respondent's constitutional arguments, as

          she devotes a considerable portion of her appellate and reply briefs to these concerns. Citing

          cases in line with Roe v. Wade, 410 U.S. 113 (1973), respondent insists that she has "a

          protected constitutional right pursuant to the privacy penumbra, to make decisions regarding

          her own medical care," and that there is no legal duty for her or any woman in this state to

          have medical or prenatal care at all. From this, she contends that she should not have had

          findings made against her by the trial court as a consequence of her acting within her

          constitutional rights.

¶ 35          Respondent is correct that a woman, even one who is pregnant, has the right to refuse

          medical treatment (In re Brown, 294 Ill. App. 3d 159, 170-71 (1997)); and, indeed, there is

          no recognized cause of action for a minor seeking damages from a mother for prenatal

          injuries (Stallman v. Youngquist, 125 Ill. 2d 267, 275 (1988)). However, the issue here, over

          which respondent glosses, is not what her medical rights are. Rather, the issue is whether her

          conduct, including her past conduct while pregnant, provides a sufficient basis upon which

          the trial court could find that Harriett is a neglected minor meriting her removal from

          respondent's care. The trial court found, with ample support in the record, that Harriett was

          neglected due to injurious environment and that her removal was necessary because

          respondent was unable and unwilling to parent her. That respondent does not want to subject


                                                        24
       1-15-2034


          herself to doctors or their medical care and chooses instead to have repeated grand mal

          seizures accompanied by postictal periods of altered consciousness without any medical

          assistance to stop them is her concern, as is her decision not to participate in any of the

          services DCFS has recommended for her reunification with Harriett. However, that

          respondent's conduct in making these choices affects the security and welfare of this minor

          child who is unable to care for herself and who would clearly be at serious risk at this point

          in time if in respondent's custody is our concern, and one which we do not take lightly.

          Whatever respondent's medically related constitutional rights are, they do not override

          Harriett's rights to a safe and nurturing environment. The trial court's determinations in this

          cause were wholly proper based on the circumstances presented.

¶ 36                                                CONCLUSION

¶ 37          Accordingly, for all the foregoing reasons, we affirm both the trial court's adjudicatory

          order finding that Harriett was neglected due to injurious environment based on anticipatory

          neglect and its dispositional order finding that respondent is unable and unwilling to parent

          Harriett at this time.

¶ 38          Affirmed.




                                                       25